Case 2:18-cV-14322-I\/|CA-I\/|AH Document 24 Filed 10/30/18 Page 1 of 1 Page|D: 392

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALPHA CEPHEUS, LLC

FIRST UNITED HEALTH, LLC,
CONSTELLATION HEALTH, LLC

NAYA CONSTELLATION HEALTH, LLC and
CONSTELLATION HEALTH INVESTMENT,

LLC,
Plaintiffs, Docket No.: 18-cv-14322
-against- STIPULATION
CHINH CHU,
TRUC TO,
DOUGLAS NEWTON,

JAMES STEPIEN,
VICTOR CARDONA, and
JOHN DOE 1- 1 0,

Defendants.
X

IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and Defendants VICTOR

 

CARDONA and/or JAMES STEPIEN, that the Defendants time to answer the complaint or file a pre-
answer motion is hereby extended to December ]0, 2018.

Dated: October 21, 2018

PARLATORE LAW GROUP LLC LAW OFFICES OF HUGO R. HARMATZ, P.C.
Cozmselfor the Plaim‘z'ffs' Counselfor Defena’ants Cardona and Stepien
221 River St., 9th floor 415 Route 34, Suite 104

Hoboken, NJ 07030 Colts Neck, NJ 7722

By:

 

Hugl{) R. Harmatz, Esq.

 

 

 

